CONCURRING OPINION.
This cause involves suits directly upon a foreign judgment, which judgment by reason of its peculiar nature, is not *Page 787 
conclusive upon the defendants sued in the justice court of the respondent, Summers. The judgment is only prima facie binding upon such defendants. [Pfaff v. Gruen, 92 Mo. App. 560, 584.] The petitions filed in the justice court are formal pleadings and on account of the fact that they are suits directly upon the Wisconsin judgment they fail to state any cause of action. No question is raised in appellant's brief as to the propriety of the issuance of the writ of prohibition in this case on the ground that this matter could have been raised by appeal from an adverse judgment rendered against relators and a full remedy thus had by relators.
I concur in that part of the opinion holding that the suits were properly brought in an adjoining township to that of the residence of defendants, but put my concurrence in the result reached in the opinion by ARNOLD, J., upon what is said in my concurring opinion alone.